Case: 13-11227     Date Filed: 10/30/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                  No. 13-11227
                              Non-Argument Calendar
                            ________________________

                   D.C. Docket No. 9:12-cr-80175-DTKH-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

OSMANI FERNANDEZ,
a.k.a. Osmanis Fernandez,

                                                             Defendant-Appellant.

                            ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (October 30, 2013)

Before MARTIN, HILL and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-11227     Date Filed: 10/30/2013   Page: 2 of 2


      Randee J. Golder, appointed counsel for Osmani Fernandez in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Fernandez’s conviction and

sentence are AFFIRMED.




                                          2